                                                Case 2:19-cv-05437-JJT Document 38 Filed 11/13/20 Page 1 of 3



                                        1 Jay A. Zweig (011153)
                                          Melissa R. Costello (020993)
                                        2 Ballard Spahr LLP
                                          1 East Washington Street, Suite 2300
                                        3 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5500
                                        4 Facsimile: 602.798.5595
                                          Email: zweigj@ballardspahr.com
                                        5           costellomr@ballardspahr.com
                                        6 Attorneys for Defendants
                                        7                         IN THE UNITED STATES DISTRICT COURT

                                        8                             FOR THE DISTRICT OF ARIZONA

                                        9 Elvis Garcia, Erika L. Spurgeon, Rivaldo         No. 2:19-cv-05437-JJT
                                          Godinez,
                                       10                                                  AMENDED NOTICE OF
                                                        Plaintiffs,                        DEPOSITION OF RIVALDO
1 EAST WASHINGTON STREET, SUITE 2300




                                       11                                                  GODINEZ
                                                  vs.
       TELEPHONE: 602.798.5400
       PHOENIX, AZ 85004-2555




                                       12
          BALLARD SPAHR LLP




                                          Clayton W. Coady and Jane Doe Coady;
                                       13 Applewood Animal Hospital, LLC, dba
                                          Applewood Pet Resort; Coady Enterprises
                                       14 Inc., an Arizona corporation,
                                       15                   Defendants.
                                       16
                                       17           NOTICE IS GIVEN that, pursuant to Fed. R. Civ. P., Rules 26 and 30, the
                                       18 deposition will be taken upon oral examination of the person whose name is stated below
                                       19 at the time and place stated below, under oath before an officer authorized by law to
                                       20 administer oaths.
                                       21 PERSONS TO BE EXAMINED:                        Rivaldo Godinez
                                       22
                                            DATE AND TIME OF DEPOSITION:                 November 23, 2020
                                       23                                                12:00 p.m.
                                       24 PLACE OF DEPOSITION:                          Via Zoom
                                                                                        Dial in to be provided by court reporter
                                       25                                               one day prior to deposition date
                                       26
                                            Technique for Recording Deposition          Court Reporter
                                       27
                                            Protocols for Recording Deposition:         Stenographic
                                       28

                                            DMWEST #40702546 v1
                                                Case 2:19-cv-05437-JJT Document 38 Filed 11/13/20 Page 2 of 3



                                       1 Identity of Person Recording Deposition:          Herder & Associates, Inc.
                                                                                           Two North Central Ave., Suite 1800
                                       2                                                   Phoenix, Arizona 85004
                                       3
                                       4
                                                    DATED this 13th day of November, 2020.
                                       5
                                                                                    BALLARD SPAHR LLP
                                       6
                                       7
                                                                                    By /s/ Jay A. Zweig
                                       8                                               Jay A. Zweig
                                                                                       Melissa R. Costello
                                       9                                               1 East Washington Street, Suite 2300
                                                                                       Phoenix, AZ 85004-2555
                                       10                                              Attorneys for Defendants
1 EAST WASHINGTON STREET, SUITE 2300




                                       11
       TELEPHONE: 602.798.5400
        PHOENIX, AZ 85004-2555




                                       12
         BALLARD SPAHR LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #40702546 v1                        2
                                                Case 2:19-cv-05437-JJT Document 38 Filed 11/13/20 Page 3 of 3



                                        1                                CERTIFICATE OF SERVICE
                                        2           I hereby certify that on November 13, 2020, I electronically submitted the attached
                                        3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                        4 Notice of Electronic Filing.
                                        5
                                        6 A copy of the foregoing emailed this 13th day of November, 2020 to:
                                        7
                                          Joseph A. Velez
                                        8 Attorney at Law
                                          7272 E. Indian School Road, Suite 111
                                        9 Scottsdale, AZ 85251
                                          Attorney for Plaintiffs
                                       10
1 EAST WASHINGTON STREET, SUITE 2300




                                          And via email to court reporting service:
                                       11
       TELEPHONE: 602.798.5400
        PHOENIX, AZ 85004-2555




                                       12 Herder & Associates, Inc.
         BALLARD SPAHR LLP




                                          Two North Central Ave., Suite 1800
                                       13 Phoenix, Arizona 85004
                                       14 ann@courtreportersaz.com
                                       15
                                       16
                                                    /s/ Michele Walker
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #40702546 v1                          3
